Title: From John Adams to François Adriaan Van der Kemp, 30 January 1800
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
Phyladelphia Jan. 30. 1800

I last night recd your favour of the 19 Dec, it Should be I presume 19 Jan. The Compliments you make me on this new year, are very flattering to the Vanity of an old Man: but there is one very wicked one among them, I mean when you insinuate that intriguing Individuals, when I am no more, will join in my Eulogies to defame my Successor. When it happens if I know it I shall laugh in my grave, at least I am sure I have not been always able to keep the Gravity of my Countenance aboveground, when the same satyrical Idea has occurred to me.
I pray you not to be incredulous, when I assure you that on the 4 Oct. 1786, I had neither made an Extract nor a note nor a Memorandum upon the subject.—I had read many of the Books and made some of the observations and reflections, but none of them were ever committed to writing.—The Book would have been shorter by one half, if it had been the work of sufficient time. The French assembly of Notables on one side of me, and the Country resolves which produced Shases rebellion in the other filled my soul with such gloomy forebodings, that I felt an indispensible duty to do something to correct the Errors which threatened Such horrid Calamities. But alas! I had no Name, no Authority, no Weight and my Lucubrations have done no good that I know of. Mankind have found more amusement in Shedding blood than in reading. If the time which has been Spent in gazing at the Blood Streaming from the Guillotine in the place de Louis 15 had been Spent on reading my dry Volumes and Spreading the Doctrines of them, Mankind might have understood something of the subject.—I have come off hitherto with more abuse. Men write not upon Government with impunity. Sydney was beheaded. Harrington died in Prison distracted, and Montesquieu was banished ten years from his Country. I have no reason to complain. If you can make them of any Use, I shall be happy. You write very well in English. As to any Countenance or Encouragement from Government, that is not to be expected, at least for many years to come, for any obvious reasons.
With sincere Esteem I am, sir your most obedient

John Adams